DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-9, 12-18 are currently amended.
Claims 10-11, 19-21 are cancelled.
Claims 22-34 are new.

Election/Restrictions

Applicant’s election of Group I in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	
Claims 8-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are:
“an optical system applying…” of claim 1 is interpreted in accordance with the specification as the irradiation light source 50 or 51 as a lamp/laser diode/LED of [0034].  
“a control unit controlling…” of claim 1 is interpreted in accordance with the specification as the control unit 7 of [0041].
“an image capturing unit that captures …” is interpreted in accordance with the specification on pp. 9 of the instant specification as a detector / camera.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki (US 2006/0273488).

Regarding claims 1: Seki discloses: an imprinting apparatus (see [0190]) comprising: a laser (see 6110 of [0190]) and a control unit (see exposure amount control circuit 6111, Id.).  See Fig. 8 regarding the spatial dependence of irradiation patterning.

Regarding claim 2, Seki disclose: a camera / image capturing unit / sensor (see angle detection mechanism 6109).

Regarding claim 3, Seki discloses: a stage (see xy moving mechanism 6104 of cited portion) and is therefore interpreted as capable of performing the recited functions.

Regarding claim 4, Seki is interpreted as capable of operating in a manner consistent with the claimed subject matter.  The recited functions are interpreted as manners of operating the apparatus as a whole rather than a constraint on the controller (wherein the controller is further configured to carry out the recited functions).

Regarding claim 6, Seki is interpreted as being capable or applying radiation as claimed and need not have a controller / processor configured to apply radiation as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2006/0273488) and further in view of Chou (US 2002/0042027).

Regarding claim 5: Seki does not disclose: wherein the first and/or second regions are rectangular and triangular.   
In the same field of endeavor of imprinting / patterning apparatuses as Seki and Applicant’s claims (see title, abs, [0040]), Chou discloses: wherein the imprint mask takes on a rectangular / triangular shape.
To select the mask shapes of Chou in the imprinting apparatus of Seki had the benefit that it was the change in shape / configuration of a component well within the level of skill of one of ordinary skill in the art, which was desirable in Seki. See MPEP 2144.04(IV)(B) regarding the obviousness of change in shape / configuration.
Doing so had the benefit that it allowed for the relatively accurate control over the lateral location and orientation of the self-assembled structure ([0012]), which was desirable in Chou.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mask shapes of Chou in the imprinting apparatus of Seki to arrive at the claimed invention before the effective filing date because doing so was a mere change in shape / configuration of a component and allowed for relatively accurate control over the lateral location and orientation of the self-assembled structure, which was desirable in Seki.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2006/0273488) and further in view of Doyle (US 2009/0096133).

Regarding claim 7, Seki does not disclose: a light modulator that changes the timing of application of the irradiation light.
In the same field of endeavor of micropatterning using lasers as Seki and Applicant’s claims, Doyle discloses: a digital light projector in an micropatterning apparatus (see [0044]).
To add the DLP of Doyle to the imprinting apparatus of Seki had the benefit that it allowed for the scanning of multiple points simultaneously, effectively reducing the time required to generate patterns (Id.), which was desirable in Seki.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the DLP of Doyle with the imprinting apparatus of Seki to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction in the time required to generate patterns, which was desirable in Seki.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743